In a proceeding pursuant to CPLR article 78 to review a determination dated July 10, 1986, which, after a Superintendent’s hearing, found the petitioner guilty of violating a prison disciplinary rule and which imposed a penalty, the appeal is from a judgment of the Supreme Court, Dutchess County (Rosenblatt, J.), entered February 17, 1987, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner failed to effect personal service of the notice of petition on the respondents and the New York State Attorney-General (CPLR 403 [c]; 307 [1]) and similarly failed to move for leave to effect a substituted method of service (CPLR 308 [5]; 7804 [c]). The failure of the petitioner to acquire personal jurisdiction over the respondents is a fatal defect precluding further action by this court (see, Macchia v Russo, 67 NY2d 592). Kunzeman, J. P., Hooper, Sullivan and Miller, JJ., concur.